— Judgment, Supreme Court, Bronx County (Antonio J. Brandveen, J.), rendered March 26, 1990, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in third degree, and sentencing him to concurrent terms of imprisonment of 3Vá to 10 years, unanimously affirmed.
Overwhelming evidence at trial was that defendant sold cocaine to an undercover police officer in exchange for prerecorded buy money. The encounter, although not the exchange, was observed by a backup officer who arrested defendant as he attempted to leave the scene following the purchasing officer’s radio communication of the completed drug transaction and defendant’s description. During a struggle with the arresting officer, four additional packages of cocaine fell to the ground from below defendant’s waist. In a search incident to arrest, $110, including the prerecorded buy money, was recovered from defendant. Prior to placing defendant in a police van, the purchasing officer made a confirmatory drive-by identification of defendant as the seller.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the jury’s determination of defendant’s guilt beyond a reasonable doubt of criminal sale and possession of a controlled substance in the third degree is amply supported (see, People v *554Bleakley, 69 NY2d 490). Any issues of credibility that may have been raised by testimony of two defense witnesses suggesting possible misidentification, or a police frame-up, were properly placed before the jury, which has the advantage of observing the demeanor of any given witness during testimony. Its determinations, not unreasonable in the circumstances, will not be disturbed by this court (see, e.g., People v Rivera, 121 AD2d 166, affd 68 NY2d 786). Concur — Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.